                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

CHARLES RAY SIMS,                                 *
ADC #106331                                       *
                                                  *
               Petitioner,                        *
v.                                                *              No. 5:19CV00271-SWW-JJV
                                                  *
DEXTER PAYNE, Director,                           *
Arkansas Division of Correction                   *
                                                  *
               Respondent.                        *

                                               ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe and Petitioner’s Objections. After carefully

considering the objections and making a de novo review of the record, the Court concludes the

Proposed Findings and Recommended Disposition should be, and hereby are, approved and

adopted in their entirety as this Court’s findings in all respects.

       IT IS, THEREFORE, ORDERED that:

       1.      The Petition for Writ of Habeas Corpus (Doc. No. 1) is DISMISSED and the

               requested relief is DENIED.

       2.      No certificate of appealability will be issued.

       Dated this 16th day of October, 2019.


                                               /s/Susan Webber Wright
                                               UNITED STATES DISTRICT JUDGE
